NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1, 2, 4-13, 15-22 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an air conditioner unit, comprising: the controller configured for: wherein the frost rate is equal to a product of  the flow rate of the flow of air and a difference between a first humidity ratio at the dew point and a second humidity ratio at an outdoor coil saturation temperature;
The closest prior art references are: Honjo (2021 0048200), & Gokhale (20170176072):
Honjo discloses an air conditioner unit, comprising: an outdoor heat exchanger; an outdoor fan for urging a flow of air through the outdoor heat exchanger; and a controller communicatively coupled with the outdoor fan, 
Further, Gokhale teaches the controller configured for: obtaining a coil temperature of the outdoor heat exchanger; obtaining a dew point of the flow of air; obtaining a flow rate of the flow of air through the outdoor heat exchanger; estimating a frost rate on the outdoor heat exchanger based at least in part on the coil temperature, the dew point, and the flow rate, determining a frost quantity by integrating the frost rate; and initiating a defrost cycle if the frost quantity exceeds a predetermined frost threshold.
However, Honjo in view of Gokhale do not disclose the controller configured for: wherein the frost rate is equal to a product of  the flow rate of the flow of air and a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763